Citation Nr: 1132916	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial increased rating for an acquired psychiatric disorder, rated as 30 percent disabling from May 8, 2006, to February 4, 2007; 100 percent disabling from February 5, 2007, to March 31, 2007; 30 percent disabling from April 1, 2007, to June 22, 2008; 100 percent disabling from June 23, 2008, to July 31, 2008; 30 percent disabling from August 1, 2008, to October 4, 2009; 100 percent disabling from October 5, 2009, to November 30, 2009; and 50 percent disabling since December 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and awarded a 30 percent rating for PTSD, effective May 8, 2006.  Following that initial rating action, temporary total ratings were assigned for the periods from February 5, 2007, to March 31, 2007, from June 23, 2008, to July 31, 2008, and from October 5, 2009, to November 30, 2009, based on hospitalization pursuant to 38 C.F.R. § 4.29.  Thereafter, in a March 2010 rating decision, the RO awarded a 50 percent rating, effective December 1, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase has remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a March 2011 Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, he submitted additional evidence to the Board, accompanied by a waiver of RO consideration.  Nevertheless, in view of the action taken below, initial consideration of that evidence by the RO should be undertaken.

During his Travel Board hearing, the Veteran and his spouse effectively asserted that his psychiatric problems, in tandem with his other service-connected disorders, prevented him from obtaining or maintaining gainful employment.  The Board interprets that evidence as raising a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be generally considered part of the claim for benefits for that underlying disability.  However, although the Veteran raised the issue of TDIU while challenging his psychiatric disorder rating, the record shows that a TDIU claim was previously denied in a September 2010 RO rating decision.  As the one-year period to appeal that rating decision has not yet expired, the Board finds that it does not have jurisdiction over the TDIU issue.  Moreover, while the Veteran has not filed a formal notice of disagreement with the RO decision, he has submitted what appears to be a new TDIU claim with additional testimony regarding his inability to work due to his service connected disabilities.  As that new claim has not been developed for appellate review, it is referred to the RO for appropriate action.

The claim is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

The Veteran, in written statements and testimony before the Board, contends that his psychiatric symptoms have dramatically worsened since his last VA psychiatric examination.  Specifically, he testified at his Travel Board hearing that he has been experiencing more severe flashbacks, mood swings, panic attacks, angry outbursts, episodes of exaggerated startle response, and isolative tendencies.  During that hearing, the Veteran also displayed an unkempt appearance, suggesting a worsening in his personal hygiene.  Additionally, his spouse testified that the Veteran has exhibited markedly violent behavior, including a recent episode in which he kicked his grandson's dog and then responded to his spouse's reprimands by threatening to shoot her.  

The record is replete with medical records showing ongoing outpatient mental health treatment, with multiple occasions of psychiatric hospitalization, since the date of service connection.  The Board observes that a recent VA outpatient treatment record, dated in January 2011, expressly indicates that the Veteran's PTSD symptoms are becoming progressively worse.  However, the last VA examination specific to the Veteran's psychiatric claim is dated in July 2007.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, the Veteran's July 2007 VA examination is somewhat stale, and he has submitted lay and clinical evidence indicating that his psychiatric problems have worsened since the date of that examination.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  

The new VA examination should include a review of all pertinent evidence in the claims folder.  38 C.F.R. § 4.1 (2010).  Additionally, in view of the Veteran's contentions, that examination should include an assessment of the impact of his service-connected psychiatric disorder on his occupational and social functioning.  That examination should also include specific findings regarding the number of times the Veteran has been hospitalized since the date of service connection and the duration of those hospitalizations.  The Board observes that the Veteran indicated at his recent hearing that his PTSD has warranted inpatient psychiatric treatment totaling more than 21 days on five separate occasions since 2007.  However, he has only been granted temporary total ratings for hospitalization on three occasions.

Additionally, medical records appear to be outstanding.  The Veteran has indicated that he continues to receive frequent outpatient treatment for his PTSD and related symptoms at the VA Medical Center and Vet Center in Beckley, West Virginia.  However, the most recent VA Medical Center records associated with the claims folder are dated in March 2011 and no Vet Center records dated since November 2006 appear to have been obtained.  Because it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Beckley, West Virginia, dated since March 2011. 

2.  Obtain and associate with the claims folder all records from the Beckley, West Virginia, Vet Center dated since November 2006.  

3.  After the above development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in July 2007 and the subsequent lay and clinical evidence suggesting that his overall mental health symptoms have worsened and adversely affect his ability to work and perform daily living activities.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a Global Assessment and Functioning (GAF) score.  All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  The examiner should also expressly indicate the number of times since the date of service connection (May 8, 2006) the Veteran has been hospitalized for his PTSD and related symptoms and the duration of those hospitalizations.  

4.  Then, readjudicate the Veteran's claim for an initial increased rating for an acquired psychiatric disorder.  In so doing, specifically consider whether additional temporary total disability ratings are warranted based on hospitalization in accordance with 38 C.F.R. § 4.29.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


